UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-1075



CHIM S. SHEIKH,

                                              Plaintiff - Appellant,

            versus


7-ELEVEN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-2270-AW)


Submitted:    July 29, 2005             Decided:   September 13, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anne J. A. Gbenjo, THE GBENJO LAW GROUP, Houston, Texas; Jo Ann P.
Myles, LAW OFFICE OF JO ANN P. MYLES, Largo, Maryland, for
Appellant.    Eric A. Welter, WELTER LAW FIRM, P.C., Herndon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Chim   S.   Sheikh   appeals    the   district   court’s   order

granting summary judgment for 7-Eleven, Inc. and dismissing his

claims of employment discrimination.       We have reviewed the record

and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.     See Sheikh v. 7-Eleven, No. CA-

03-2270-AW (D. Md. Dec. 17, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 2 -